DETAILED ACTION
Claims 13 - 23 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
The broadest reasonable interpretation of claim 23 is drawn to a computer readable medium (also call machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, ambiguous, or includes open-ended language (e.g., etc.. in paragraph 0050). See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  Please amend the claim to include the phrase “non-transitory" to overcome the current 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA), Zhang et al. (EP 2944060 B1).
	For claims 13, 18, and 23, Zhang discloses apparatus , comprising at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code ('an online charging system, comprising: an allocating unit configured to allocate a quota to a communication; a processing unit configured to acquire an actual quota consumption speed for the communication based on the allocated quota; the processing unit is further configured to allocate a new quota to the communication according to the actual quota consumption speed; and the allocating unit and the processing unit operate iteratively': paragraphs 1-24; claims 8-13), being arranged to cause the apparatus to at least perform: 
	monitoring configured to monitor if a request for granting a requested quota for a subscriber is received ('receiving a quota request from a traffic control device', which implies that "receiving" of such request is "monitored": paragraphs 1-24; claims 8-13); 
	calculating configured to calculate a quota consumption speed based on a consumption of a previous quota granted to the subscriber and a duration during which the previous quota is consumed ('an actual consumed amount of quota for the communication based on the allocated quota and actual communication time for the communication based on the allocated quota are obtained from the traffic control device, and the consumption speed of the quota is calculated'; 'calculating and recording the consumption speed of the allocated quota according to the consumed amount of quota and time'; 'determining consumption speeds and average consumption speed of quotas, in which the consumed amount and consumed time of the quota allocated each time are recorded': paragraphs 1-24; claims 8-13); 
	determining configured to determine a determined quota size based on the quota consumption speed ('reallocation of quotas before expiration of the validity time of the quota'; 'the processing unit is further configured to allocate a new quota to the communication according to the actual quota consumption speed; and the allocating unit and the processing unit operate iteratively': paragraphs 1-24; claims 8-13); 
	granting configured to grant a granted quota to the subscriber in response to the received request, wherein the granted quota has the determined quota size ('reallocation of quotas before expiration of the validity time of the quota'; 'the processing unit is further configured to allocate a new quota to the communication according to the actual quota consumption speed; and the allocating unit and the processing unit operate iteratively': paragraphs 1-24; claims 8-13).

	Claims 18 differs from claim 13 only by the additional recitation of the following claim limitation, which is also taught by Zhang. Zhang further discloses Method [0085]. All other identical limitations are rejected based on the same rationale as shown above.

	Claims 23 differs from claim 1 only by the additional recitation of the following claim limitation, which is also taught by Zhang. Zhang further discloses a computer-readable medium comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out [0085]. All other identical limitations are rejected based on the same rationale as shown above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), Zhang et al. (EP 2944060 B1) in view of Noureddin et al.  (US Pub. 20160127210 A1).

	For claims 14, and 19, Zhang discloses all limitations this claim depends on.
But Zhang doesn’t explicitly teach the following limitation taught by Noureddin.
	Noureddin discloses the previous quota comprises plural quota previously granted to the subscriber, and the duration comprises corresponding plural durations (Fig. 30 shows plural usage thresholds granted to a plan of a user, and the time interval corresponding to plural durations) [0265-270].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang and Noureddin to ensure the user can allocate proper quotas for different service needs, thus, improving cellular service reliability. 


	For claims 15, and 20, Zhang discloses all limitations this claim depends on.
But Zhang doesn’t explicitly teach the following limitation taught by Noureddin.
	Noureddin discloses the request for granting, the quota consumption, the determined quota size and the granted quota are related to one of plural categories (409/450/1620 show usage information, and the usage limit and the granted threshold are related to one of many groups of services) [0270-279].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang and Noureddin to ensure the user can allocate proper quotas for different service needs, thus, improving cellular service reliability.

	For claims 16, and 21, Zhang discloses all limitations this claim depends on.
But Zhang doesn’t explicitly teach the following limitation taught by Noureddin.
	Noureddin discloses monitoring configured to monitor an available allowance for the subscriber (Fig. 12 or 30); and 
setting configured to set the granted quota based on the available allowance for the subscriber durations (Fig. 12 or 31 shows setting usage thresholds according to a plan of a user, and the time interval corresponding to plural durations) [0265-270].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang and Noureddin to ensure the user can allocate proper quotas for different service needs, thus, improving cellular service reliability.


Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), Zhang et al. (EP 2944060 B1) in view of Kosseifi et al.  (US Pub. 20160352638 A1).

	For claims 17 and 22, Zhang discloses all limitations this claim depends on.
But Zhang doesn’t explicitly teach the following limitation taught by Kosseifi.
	Kosseifi discloses identifying configured to identify a location of the subscriber [0004, 0028, 0035]; 
requesting configured to request an indication of a network load in a geographical area comprising the location of the subscriber [0035, 0049, 0068]; 
wherein the determining is configured to determine the determined quota size based on the network load in the geographical area [0035, 0049, 0068].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang and Kosseifi to ensure the network can flexibility adjust to different service conditions, thus, preventing overloading of the service network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190182838 A1 - receiving a quota request with indication of a requested extent of quota, wherein the quota request is further associated with all-or-none preference indicator as to whether the request should be fulfilled completely, obtaining an indication of a currently remaining, unused and unreserved, quota of an account associated with the quota request, determining whether and to which degree, including in full, in part and not at all, the request may be granted in terms of reserving the requested quota based on at least the requested extent, the remaining quota and the preference indicator, wherein the indicator is utilized in the determination so that indicated preference on complete fulfillment of quota request translates into reduced criterion in quota allocation and vice versa, and providing a response to the quota request indicative of extent of granted, reserved quota, if any, where the response optionally refers to a signaling message. A corresponding method for reserving quota is presented.

US 9461829 B2 - a present service charging session for charging service usage in a communication network. The method comprises receiving a first request for grant of a reservation service unit quota from a charging client, the first request including at least data identifying an account to charge for the service usage. A first granted service unit quota for the first request is determined and a first carry-over service units quota from a previous service charging session associated with the identified account is accessed. A first reservation service unit quota is determined by deducting the first carry-over service units quota from the first granted service unit quota. 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642